DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20objected to because of the following informalities:  
Claim 1 line 10 "that respective switching transistor" should be "that respective weighted switching transistor" as antecedently recited.
Claim 1 line 11 "the input current carrying element" should be "an input current carrying element" because there is lack of antecedent basis.
Claim 1 line 14 recites "a current splitter" should be "the current splitter" as antecedently recited.
Claim 2 line 2 recites “output conductor” should be “the output conductor”.
claim 4 line 2 recites "a current splitter" should be "the current splitter" as antecedently recited
Claim 4 line 3 "an input word" should be "the input digital word".
Claim 6 line 2 "a first current splitter" should be "the first current splitter".
Claim 6 line 4 "a second current splitter" should be "the second current splitter".
Claim 8 line 1 "an input digital word" should be "the input digital word".
Claim 9 line 1 “said device” should be “said electronic device”.
Claim 11 line 12 "the weighting scheme" should be "a weighting scheme".
Claim 12 line 9 "third input digital input word" should be "third input digital word".
Claim 13 line 4 and 8 "third input digital input word" and "fourth input digital input word" should be "third input digital word" and "fourth input digital word".
Claim 14 line 2 "each successive switching transistor" should be "each successive weighted switching transistor".
Claim 14 line 5 "an input word" should be "a respective first, second, third, and fourth input digital word".
Claim 16 line 1 "the second digital word input" should be "the second input digital word".
Claim 16 line 4 "the first digital word input and second digital word input is" should be "the first input digital word and second input digital word are".
Claim 17 line 1 "the first digital word input and second digital word input" should be "the first input digital word and second input digital word".
Claim 17 line 4 "the third digital word input and fourth digital word input" should be "the third input digital word and fourth input digital word".
Claim 18 line 1 "one or more plurality of current carrying elements" should be "the plurality of current carrying elements" as recited in claim 11.
Claim 19  line 2 "the first digital word input and second digital word inputs" should be "the first input digital word and second input digital word".
Claim 19 line 6 "the third digital word input and fourth digital word inputs" should be "the third input digital word and fourth input digital word".
Claim 20 line 3 “first and second digital input words” should be “first and second input digital words”.
Claim 20 line 7 “third and fourth digital input words” should be “third and fourth input digital words”.
Dependent claims are also objected for inheriting the same deficiencies in which claims they depend on.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 line 8 recites "a respective weighted switching transistor of the series further receive a respective bit of an input digital word to be multiplied, a respective bit controlling a current flow …" it is unclear whether "a respective bit of an input digital word to be multiplied" and "a respective bit controlling a current flow" are the same bit or different bit. For examination purposes, Examiner interpreted the limitation as "the respective bit controlling a current flow…" Dependent claims are also rejected for inheriting the same deficiencies in which claim they depend on.
Claim 1 recites “the accumulated current flow output representing an analog current representation of the first input digital word”. It is unclear how the accumulated current flow output representing … the first input digital word. Specification figure 2A-2B, [0055] output currents from splitter 125 are summed to provide an analog output current represented output current carried in node 130 and 140 and [0056] describes the final result is obtained and available across the conductor nodes 130 and 140, wherein the final result is the multiply and accumulate result. For examination purposes, Examiner interprets the limitation as “the accumulated current flow output representing an analog current representation of a multiply and accumulate result”. Dependent claims are also rejected for inheriting the same deficiencies in which claim they depend on. Note that claim 2 also recites “said analog current representation of the input digital word” and is interpreted as “said analog current representation of the multiply and accumulate result”.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) and objections, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
Applicant claims for an electronic device comprising: a plurality of current carrying elements, each current carrying element of a uniform size to each provide a matched current output; one or more current splitters, a current splitter coupled to one current carrying element of said plurality for receiving a matched current output from its coupled current carrying element, each current splitter comprising a series of weighted switching transistor structures, each respective weighted switching transistor of the series configured for dividing current received from its coupled current carrying element according to a weighting scheme, a respective weighted switching transistor of the series further receiving a respective bit of an input digital word to be multiplied, a respective bit controlling a current flow at a respective path of that respective switching transistor from the input current carrying element; and an output conductor connected to an output of each weighted switching transistor of the series for accumulating each current flow output of a respective path of the series of weighted switching transistors of a current splitter as controlled by the respective input digital word bits, the accumulated current flow output representing an analog current representation of the first input digital word.
The primary reasons for indication of allowable subject matter is the limitation in combination of all limitations, such as a device comprising one or more current splitters, a current splitter coupled to one current carrying element of said plurality, each current splitter comprising a series of weighted switching transistor structures, each respective weighted switching transistor of the series configured for dividing current received from its coupled current carrying element according to a weighting scheme, a respective weighted switching transistor of the series further receiving a respective bit of an input digital word to be multiplied, a respective bit controlling a current flow at a respective path of that respective switching transistor from the input current carrying element.
	Closest found prior art are:
	Applicant’s admitted prior art
	Applicant’s admitted prior art teaches as shown in figure 1 a plurality of binary weighted current source, wherein each binary weighted current source is connected to a respective differential pair transistor, where each respective differential pair transistors receive differential input bits to control a current that is binarily weighted with respect to the unit current value, and having binary weight current source transistor in cascode connected as shown in figure 1 do not scale with technology, and it consumes large area and increasing power consumption.

	Martin - NPL - Compact Low-Voltage CMOS Current-Mode Multiplier-Divider
Martin discloses a compact analog multiplier circuit operating in current mode, wherein the circuit featuring low supply voltage, low area requirements and wide dynamic range, as shown in figure 2, the proposed current mode multiplier comprises two current sources that are cascode connected. However, Martin does not explicitly teach a device comprising one or more current splitters, a current splitter coupled to one current carrying element of said plurality, each current splitter comprising a series of weighted switching transistor structures, each respective weighted switching transistor of the series configured for dividing current received from its coupled current carrying element according to a weighting scheme, a respective weighted switching transistor of the series further receiving a respective bit of an input digital word to be multiplied, a respective bit controlling a current flow at a respective path of that respective switching transistor from the input current carrying element.

Far US-10848167 
Far teaches MACs utilizing the disclosed current mode data converters are manufacturable in main-stream digital CMOS process, and they can have medium to high resolutions, capable of low power consumption and having low sensitivity to power supply and temperature variation, as well as operating asynchronously. As illustrated in figure 13, a mixed-signal current mode scalar multiply and accumulate circuit, however Far does not explicitly teach a device comprising one or more current splitters, a current splitter coupled to one current carrying element of said plurality, each current splitter comprising a series of weighted switching transistor structures, each respective weighted switching transistor of the series configured for dividing current received from its coupled current carrying element according to a weighting scheme, a respective weighted switching transistor of the series further receiving a respective bit of an input digital word to be multiplied, a respective bit controlling a current flow at a respective path of that respective switching transistor from the input current carrying element.
Therefore, none of the closest found prior art teaches the limitation as recited in claim 1 and 11. Accordingly, Claims 1-20 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) and objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182